Citation Nr: 1341076	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-24 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In October 2012 the Board remanded the remaining issue on appeal for further development.  


FINDING OF FACT

The most probative, competent, and credible evidence of record is against a finding that the Veteran's currently diagnosed sarcoidosis is related to his military service.  


CONCLUSION OF LAW

Sarcoidosis was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including sarcoidosis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

Generally, service connection requires:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that his current sarcoidosis is related to asbestos, formaldehyde, and lead paint exposure in service.  Specifically, he states that while in the Navy Reserves he was exposed to formaldehyde from the use of hydrographic charts.  

The Veteran's service medical records are negative for any diagnosis of sarcoidosis.  A July 1977 medical note shows the Veteran reported chest pain diagnosed as esophagospasm, for which no treatment was given, and the Veteran was returned to duty.  A February 1979 separation examination makes no mention of any complaints or treatment for a respiratory disorder.  

Service medical records from the Veteran's period of reserve service show treatment in March 1982 for complaints of a non-productive cough and a feeling of full lungs.  Physical examination revealed congestion to the bronchi with wheezing at the lower lobes.  An assessment was made of bronchitis.  

A January 1993 VA treatment record shows the Veteran reported having a productive cough for a period of two months.  A chest x-ray suggested a possible sarcoid.  The medical evidence of record shows that sarcoidosis has been consistently diagnosed since 1993.  Private medical treatment records from October 1997 to January 2009 note a diagnosis of sarcoidosis with no signs of symptoms or problems related to it.  VA treatment records from the Portland VAMC from January 1993 to April 2012 are silent for treatment of sarcoidosis.  

In February 2013, the Veteran was afforded a VA examination for respiratory conditions.  The Veteran reported a history of sarcoidosis since 1993.  There were no extra-pulmonary complications or involvement by sarcoidosis reported by the Veteran.  No treatments were being utilized by the Veteran for his respiratory condition.  The Veteran did report that he felt his sarcoidosis may be related to asbestos exposure in service.  He also reported that he noticed getting fatigued faster, and that he was more susceptible to needing antibiotics during cold and flu season.  A chest radiograph showed decreased lung volumes but was otherwise negative.  The examiner diagnosed sarcoidosis with no functional impact on the Veteran's ability to work.  The examiner opined that it was a less than 50 percent probability that any current pulmonary disability, to include sarcoidosis, first manifested during active service, or is otherwise related to any aspect of the Veteran's active or reserve service, to include claimed exposure to asbestos, lead paint, or formaldehyde.  The rationale given was that sarcoidosis is not caused by exposure to asbestos, lead paint, or formaldehyde and the Veteran's reported symptoms are non-diagnostic.  

The Veteran submitted lay statements supporting his claim for service connection for his current sarcoidosis disability.  In January 2010 email messages, M.E. and D.M. both state that they were shipmates of the Veteran during the Veteran's period of active service.  M.E. reported that his occupation exposed him to asbestos insulation and lead paint.  However, the statement from M.E. is not evidence of the Veteran's exposure to asbestos or lead paint, as the Veteran was in a different occupation.  D.M. stated that he and the Veteran were assigned the duty of painting with lead paint and were also exposed to asbestos.  However, even if the Veteran was exposed to asbestos or lead paint, the VA examiner opined that sarcoidosis is not caused by asbestos or lead paint exposure.  

The Veteran also submitted articles on the hazards of working with asbestos.  This evidence has been reviewed, however, the information contained in the articles is not evidence that the Veteran's current sarcoidosis was caused by or related to any exposure the Veteran had to asbestos.  Furthermore, the VA examiner opined that sarcoidosis is not caused by asbestos exposure.  

There is no competent and credible evidence of record that demonstrates that the Veteran's currently diagnosed sarcoidosis is related to military service.  The Veteran's service medical records are negative for any diagnosis of sarcoidosis.  While the medical evidence of record shows that the Veteran has a current diagnosis of sarcoidosis, there is no medical evidence of record of sarcoidosis prior to 1993, approximately 14 years after separation from military service.  

To the extent the Veteran's statements discuss the etiology of his sarcoidosis disability, his statements alone are not sufficient to prove they are related to military service.  Medical diagnosis and causation for sarcoidosis disability involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As the Veteran is a layperson and is not shown to have medical training, the Veteran is not competent to make a determination that a sarcoidosis disability is related to military service.  Barr v. Nicholson, Vet. App. 303 (2007).  

The Board finds the preponderance of the evidence is against the finding that any current sarcoidosis disability was incurred in or aggravated by service, or that any sarcoidosis manifested to a compensable degree within one year following separation from service.  The Board has considered the service medical records, post service treatment records, VA examiner's opinion, Veteran's statements, and lay statements.  The Board finds that the opinion of the VA examiner is the most persuasive evidence in this case because of the examination of the Veteran and opinion provided by a person with medical training.  There is no contrary competent medical evidence of record.  As was noted above, while the Veteran is considered to be competent to report periodic respiratory symptoms since service, he is not competent to diagnose these symptoms as sarcoidosis or to link such a disorder to service, either based on asbestos exposure, exposure to formaldehyde/lead paint, or otherwise.

There is also no evidence of sarcoidosis manifesting within one year of separation from active service.  Therefore the presumptive provisions for service connection for chronic diseases are not for application in this case.  

Accordingly, the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed sarcoidosis disability is related to service.  Therefore, service connection for a sarcoidosis disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for sarcoidosis is denied.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


